Reck, J.
1. A ground of a motion for a new trial, after conviction in a misdemeanor case, that the fine imposed was excessive, is without merit. Hill v. State, 122 Ga. 166.
2. Where, in the trial of one charged with a misdemeanor, upon arraignment of the prisoner the indictment was read to him by the solicitor-general and a plea of not guilty was entered, no other or more formal arraignment 'was required. Penal Code, § 946; 12 Cye. 344, and citations.
3. The failure to furnish the accused or his counsel with a copy of the indictment and list of witnesses, in the absence of a demand therefor, does not constitute a valid ground for setting aside the verdict of guilty. Penal Code, §945.
4. The evidence authorized the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.

O. M. Duke, for plaintiff in error. O. H. B. ■Bloodworth, solicitor-general, and W. P. Bloodworth, contra.